Per Curiam.
This suit was pending in the Morgan Circuit Court, at the November term, 1859. On the eighth day of the term, the Court 'adjourned, the record showing no reason therefor, till February 6th, following. At that adjourned term, the cause was tried, the appellant objecting to the jurisdiction of the Court, and making the want of jurisdiction a ground for a motion for a new trial.
The act of 1855 authorized the Court, before the close of the term, to adjourn, for cause, to a day in vacation. Acts 1855, p. 70. But the code provides, 2 R. S., § 793, p. 222, that where an adjournment is made before the close of the term, and the business is not finished, the record must show the reason. These statutes are both in force, and are not repugnant ; and we think the latter applies to such adjournments as that made in this case. ■ Such is the unanimous opinion of the Court. It is as important that the reasons for an adjournment before the close of the term, to a day in vacation, should appear of record, as that those for a final adjournment should; as the statute by its language includes both. See Morgan v. The State, 12 Ind. 418.
W. V. Burns, for the appellant.
II O. Heweomb, John Tarldngton, and W. W. Leathers, for the appellees.
The judgment is reversed, with costs. Cause remanded for a new trial.